Citation Nr: 0506436	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  98-16 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to the service-connected 
lumbosacral strain.

2.  Entitlement to an increased evaluation in excess of 40 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Timothy P. Fisher, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
September 1969 to June 1973.  The veteran is also reported to 
have had active duty for training from June 6 to 29, 1985 in 
the U.S. Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 22, 2003.  This matter was 
originally on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

In June 2002, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  A psychiatric disability is not attributable to either 
the veteran's service-connected lumbosacral strain or to his 
period of active service.

2.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of pain and clinically demonstrated 
flexion limited to 30 degrees.




CONCLUSIONS OF LAW

1.  A psychiatric disability is not due to or the result of 
service-connected disability and was not incurred as a result 
of active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2004).

2.  The schedular criteria for a rating in excess of 40 
percent for service-connected lumbosacral strain have not 
been met or approximated under the old and amended schedule 
for rating spine disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2002) and 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's August 2003 Remand, the RO 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below.  In addition, the veteran's Social Security 
Administration records were obtained, an attempt was made to 
obtain a copy of the October 1986 psychiatric consultation 
report, psychiatric and orthopedic VA examinations were 
conducted, and a supplemental statement of the case was 
issued.  Based on the foregoing actions, the Board finds that 
the RO complied with the Board's August 2003 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In January 2004, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining service medical/personnel 
records, VA outpatient treatment records and examination, and 
any federal government agency records identified by the 
veteran.  While the January 2004 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claims, he was asked to 
either submit any additional evidence or provide information 
so that VA could request the records for him.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
received in February 1998.  Thereafter, in a rating decision 
dated in June 1998, the veteran's claims were denied.  Only 
after that rating action was promulgated did the RO, in 
January 2004, provide notice to the claimant regarding what 
information and evidence was needed to substantiate his 
claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
January 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the retransfer and recertification of his case to 
the Board, and the content of the notice letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and Social 
Security Administration records.  Further, the veteran was 
afforded VA examinations in connection with his claims.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

The veteran contends that he suffers from depression 
secondary to the pain from his service-connected lumbosacral 
strain.



I.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Psychiatric Disability

The service medical records are absent complaints, findings 
or diagnoses of any psychiatric abnormalities during his 
first period of active service, June 1969 to June 1973.  A 
1969 Report of Medical Examination evaluated the veteran's 
psychiatric health as normal and the Report of Medical 
History completed in conjunction with his entrance 
examination noted no depression or nervous trouble.  The 
veteran's June 1973 discharge examination also evaluated the 
veteran's psychiatric health as normal.    

During the veteran's second period of active service, in June 
1985, while active duty for training in the Army Reserves, 
the veteran incurred lumbosacral strain when he and three 
other men were lifting a large generator.  A Medical 
Evaluation Board report indicated that the veteran was 
evaluated at the Dispensary, hospitalized overnight, and sent 
back to duty with limitations.  After five days, the veteran 
returned to the Dispensary for three days of hospitalization 
and then air evacuated to an Army medical center for further 
evaluation.  X-rays of the veteran's spine showed mild 
anterior wedging of L1, most likely from an old juvenile 
epiphysitis.  The veteran was put on a profile for two weeks 
and received follow-up care once in July and once in October 
1985.     
      
The record also indicates that in October 1985 the veteran 
was hit by a car while working as a land surveyor.  An 
October 1986 Medical Evaluation Board report noted that a CT 
scan revealed an abnormality with a posterior lateral bulge 
of the L2-3 disk to the right and that during an admission at 
FC Army Community Hospital between November 21 and December 
6, 1985, the veteran received the MMPI and a consultation 
with Psychiatric Services which revealed an Axis I dysthymic 
disorder with a recommendation for Elavil.  The Medical 
Evaluation Board report noted that the veteran had a long 
history of depression and was formerly on a depression study 
protocol at the University of Utah.  A review of the 
veteran's genitourinary system revealed an occasional 
inability to sustain an erection which the veteran felt was 
secondary to his chronic depression.  A review of the 
neuropsychiatric system revealed that the veteran felt that 
further control of his depression was warranted.  The final 
impression of the Medical Evaluation Board was low back pain 
mechanical without evidence of arthritis or neurological 
compromise and atypical depression; and the veteran was 
discharged from the Army Reserves in April 1987 with a 10 
percent disability for the back condition.          

A February 1986 VA examination report indicated that the 
veteran had been treated for depression at the University of 
Utah for the previous nine months and was prescribed 
procardia ten mg twice daily.  After physical examination of 
the veteran, the examiner diagnosed history of traumatic 
injury to the spine, 1967 and 1985, history of low back 
strain, and history of depression, currently on medication.    

The record further indicates that in 1988 the veteran was 
rear-ended by a semi-trailer truck traveling at a high rate 
of speed and was off work for four years following that 
injury.  An October 1996 progress note indicated that this 
was an ICA and the veteran received a settlement.  

A November 1988 VA examination report indicated that the 
veteran felt depressed, frustrated, and more irritable since 
June 1985 when he injured his back.  The veteran reportedly 
associated the onset of his various emotional symptoms with 
the back injury, frustration from his perspective receiving 
medical evaluation as well as subsequent financial setbacks.  
The veteran stated that he first sought mental health care 
for his emotional symptoms approximately six weeks previous 
to the VA examination and was prescribed Elavil for his 
symptoms of depression as well as irritability, insomnia and 
a variable appetite disturbance and vague suicidal ideation.  
After mental status examination of the veteran, the VA 
examiner diagnosed adjustment disorder with mixed emotional 
features including depression and irritability.

The record also includes a September 1993 treatment report 
which revealed that the veteran was seen in the emergency 
room on September 12 after suffering an on-the-job injury to 
his right posterior shoulder.  A February 1994 therapeutic 
treatment report noted a primary diagnosis of lumbar strain, 
small disk herniation and traumatic arthritis in the low 
back.  The report indicated that the veteran was injured in 
September 1993 and that he received 33 treatments at that 
facility between December 1993 and February 1994.

In July 1996 the veteran suffered another back injury at an 
Arby's restaurant, the veteran's place of employment at that 
time, when a co-worker accidentally struck him with a 50-
pound box of French fries.  An October 1996 progress note 
indicated that the veteran was seen at the emergency room for 
complaints of low back and right leg pain and diagnosed with 
a lumbar contusion and sprain and given prescriptions for 
Toradol and Darvocet.  X-rays obtained of the lumbar spine 
showed some lumbar spondylosis but no fracture.  The veteran 
pursued a Workman's Compensation claim.  

A psychiatric evaluation was conducted by Dr. IF in July 1997 
in connection with the veteran's Workman's Compensation 
claim. The examiner noted that he had examined the veteran in 
November 1990 with similar complaints but the injury involved 
was one that occurred in May 1988.  The examiner noted that 
the diagnosis in 1990 was adjustment disorder with mild 
depressive features, that low back pain was again a concern 
then and the veteran's drug history was well established.  
The impression was adjustment reaction with very mild 
features of depression related in part to a precipitant of 
the previous painful experiences.  The examiner also noted 
that the veteran's depression was clearly resolving.  The 
examiner noted that the veteran also had an Axis II diagnosis 
of passive-aggressive and dependent personality features.  
Axis III diagnosis was chronic pain; lower back syndrome.  
The examiner opined that the veteran's depressive syndrome 
was long-standing, pre-existing, and partially and 
temporarily re-exacerbated but under no circumstances totally 
related to the injury.

An August 1997 treatment record of Dr. MG, the veteran's 
treating psychiatrist, indicated that he met with the 
veteran's attorney and that the Workman's Compensation 
physician stated pre-existing prior back injuries were the 
cause of the veteran's disability and the State Fund 
insurance company closed the case.  Dr. MG noted that the 
veteran holds that his psychiatric status has decreased since 
the accident (July 1996) and that he should be entitled to 
psychiatric treatment.

Transcripts of a hearing before an administrative law judge 
of the Industrial Commission of Arizona in November 1997 
included testimony of Dr. MG in which he testified that in 
April 1996, the veteran presented with a history of 
intermittent depression for about 20 years and chronic 
intermittent back pain.  Dr. MG also testified that it was 
his opinion that the July 1996 industrial injury or sequelae 
was a substantial contributing cause of the veteran's need 
for psychiatric care and treatment and that not long after 
the injury he was upgraded from a rather low-intensity client 
status to the highest intensity client status, i.e., a 
patient who is seriously mentally ill and who is a 
significant risk.  Under cross examination, however, Dr. MG 
stated that the veteran's psychiatric conditions or problems 
that he was having at that particular time were attributable 
to a number of different personal problems, physical 
problems, and substance abuse and that he had a long history 
of substance abuse and related felonies.  In addition, Dr. MG 
acknowledged that the veteran suffered from recurrent major 
depressive disorder which fluctuated in severity. 

Social Security Administration records indicate that the 
veteran was awarded disability benefits and considered 
disabled on July 3, 1996 for multilevel degenerative disc 
disease of the lumbar spine with multilevel degenerative 
arthropathy and major depression, recurrent.  

A May 1998 psychiatric evaluation revealed that the veteran 
reported that depression symptoms existed in childhood and 
adolescence but that a substantial worsening of symptoms 
occurred following the 1985 back injury.

A May 1998 VA examination report indicated that the veteran 
had four back accidents, one while the veteran was in the 
reserves and three later while working civilian jobs.  The 
veteran reported that he had been labeled as seriously 
mentally ill and diagnosed with depression, and since June 
had attempted suicide three times.  The veteran reported past 
drug problems and serious family emotional issues.  After a 
mental status examination of the veteran, the examiner 
diagnosed the veteran with adjustment disorder with severe 
depression and dysthymia, methamphetamine dependence and 
marital discord on Axis I; low back pain, secondary to four 
separate injuries on Axis II; severe and includes the 
inability to work, constant pain and financial problems and 
dysfunctional marriage on Axis IV.  The examiner noted that 
the veteran was unable to work but that it was completely 
from the back pain.  The examiner opined that the depression 
was undoubtedly secondary to the back problem and if by magic 
his back problem would be corrected, his severe depression 
would likewise be corrected.  The examiner summarized, 
"Currently [the veteran] is working on episodes of child 
abuse and a long term low grade depression.  When he had only 
the low grade depression prior to the injuries, he functioned 
well.  Working with his therapist on these issue now will 
likely make depression, anxiety and dysfunction temporarily 
worse."  The examiner also noted, "There is no way I can 
decide which injury caused what amount of pain and 
disability.  All of these multiple incidents happened to the 
same back and usually are additive rather than separate.  
Having said that, I would speculate that based on the report 
of the diagnosis and treatment from Fort [C] in 1985 and upon 
the orthopedic consultations included in the C-file, that the 
depression is primarily from the protruding disc which is 
apparently not from the service-connected condition of the 
low back pain."

A February 2004 VA examination report noted that the veteran 
stated that his depression stemmed from pain he was 
experiencing.  The veteran also reported that he received 
substance abuse inpatient treatment.  In an August 2004 
Addendum, the examiner opined that the veteran had chronic 
depression prior to his service-connected back injury related 
to numerous factors and that the records are consistent that 
the veteran's depression was ongoing and did not appear to 
have been exacerbated by his service-connected back injury.  
The examiner also noted that the veteran's back injury and 
subsequent pain had become more of an issue since he had had 
subsequent accidents involving his back after he was no 
longer associated with military service.  The examiner opined 
that although the veteran had been diagnosed with depression 
and generalized anxiety, it was not likely that his 
depression was exacerbated or caused by his service-connected 
original back injury.

The evidence reveals no relationship between any current 
major depression and service or the veteran's service-
connected disability.  

The Medical Evaluation Board report noted that the veteran 
had a long history of depression and was formerly on a 
depression study protocol at the University of Utah.  The 
January 1987 Physical Evaluation Board Proceedings document 
noted under comments that the condition listed as medical 
board diagnosis #2, was considered by the PEB and found to be 
neither unfitting nor ratable.

Dr. MG testified that in April 1996 the veteran presented 
with a history of intermittent depression for about 20 years 
and chronic intermittent back pain and that it was his 
opinion that the July 1996 industrial injury or sequelae was 
a substantial contributing cause of the veteran's need for 
psychiatric care and treatment.  During cross examination, 
Dr. MG acknowledged that the veteran's psychiatric conditions 
or problems that he was having at that particular time were 
attributable to a number of different personal problems, 
physical problems, substance abuse and that he had a long 
history of substance abuse and related felonies.  However, 
Dr. MG did not attribute his psychiatric problems to the 
veteran's service-connected disability. 

Dr. IF, in July 1997 found that the veteran's depressive 
syndrome was long-standing, pre-existing, and partially and 
temporarily re-exacerbated; and while he stated that under no 
circumstances was his depressive syndrome totally related to 
the 1993 injury, he did not attribute the veteran's 
psychiatric problems to the veteran's service-connected 
disability.

Further, the medical nexus evidence all weighs against the 
claim.  

The May 1988 VA examiner speculated that although all of the 
incidents are additive rather than separate, the veteran's 
depression was primarily from the protruding disc which was 
apparently not from the service-connected condition of the 
low back pain.

The February 2004 VA examiner opined that the veteran had 
chronic depression prior to his service-connected back injury 
related to numerous factors and that the records are 
consistent that the veteran's depression was ongoing and did 
not appear to have been exacerbated by his service-connected 
back injury and that although the veteran had been diagnosed 
with depression and generalized anxiety, it was not likely 
that his depression was exacerbated or caused by his service-
connected original back injury.

Although the veteran contends that his depression is related 
to his service-connected lumbosacral strain, as a layman he 
is not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
psychiatric disability to any incident or incidents of 
service or to the veteran's service-connected disability, 
service connection for a psychiatric disability must be 
denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.310.

As the preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

By rating decision dated in July 1989, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
rating effective March 16, 1988.

In June 1997, the veteran's representative sent a letter to 
the RO requesting that a VA examination be scheduled and 
indicating that the veteran's levels of pain had increased 
significantly and that his mobility was extremely limited.  
In August 1997, the veteran underwent a VA examination.  In a 
November 1997 rating decision, entitlement to an increased 
evaluation for the veteran's lumbosacral strain was denied.  
In February 1998, the veteran's representative submitted 
additional evidence regarding the veteran's back pain and 
condition.  In a June 1998 rating decision, entitlement to an 
increased evaluation for the veteran's lumbosacral strain was 
again denied.  In June, the RO received the veteran's notice 
of disagreement and in September 1998 issued a statement of 
the case.  In October 1998, the veteran perfected his appeal.

Subsequent to the Board's August 2003 remand and an August 
2004 addendum to a VA examination, the RO issued a 
supplemental statement of the case in September 2004 which 
granted an increased evaluation to 40 percent for the 
veteran's lumbosacral strain effective June 2, 1997.

The Board notes that the schedule for rating spine 
disabilities was amended effective September 26, 2003.  
Amendment to Part 4, Schedule for Rating Disabilities, 68 
Fed. Reg. 51454-51458 (August 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).   Prior to that, the rating 
criteria for evaluating intervertebral disc syndrome were 
changed, effective September 23, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 54345-54349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).  The new rating criteria for intervertebral disc 
syndrome were subsumed in the aforementioned amended rating 
schedule for spine disabilities.
       
As noted above, the veteran's service-connected lumbosacral 
strain is presently assigned a 40 percent rating.  The 
disability has been evaluated under the old rating criteria 
of Diagnostic Code 5292 and 5295 as well as the new rating 
criteria of Diagnostic Code 5237.  Under Diagnostic Code 
5292, a 40 percent rating is prescribed for severe limitation 
of lumbar motion.  Under Diagnostic Code 5295, a 40 percent 
rating is prescribed for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.

According to the February 2004 VA examination report, the 
diagnosis was sacroiliac on the right status post fusion with 
internal fixation and lumbar spine DDD/DJD.  The examiner 
discussed low back symptoms both pre-service and post-
service.  The examiner noted, "Currently low back pain is 
daily and the intensity of the discomfort is about the same 
as it was after he was hit as a pedestrian.  The same is true 
of the right lower extremity.  The pain is daily, pain mostly 
goes just down to the knee.  Pain varies in intensity.  He 
can sit for about thirty minutes, stand for about fifteen to 
twenty minutes.  The pain is aggravated by cold and damp 
weather ... The pain was aggravated by the car ride although he 
himself did not drive.  No current treatment.  He does not 
use the back repetitively, no flare-ups, essentially no 
difficulty with ADL.  Coughing and sneezing increase the back 
pain.  No numbness right lower extremity.  He states he has a 
back brace but not with him which he uses occasionally, for 
bad days; he uses a cane occasionally in the right hand but 
not with him."     

The physical examination revealed that the veteran had a 
slight limp on the right, no tenderness to palpation about 
the spine but tenderness right greater than left in the 
sacroiliac joint region.  There was no muscle spasm but some 
complaint of pain midline percussion lower back.  Deep tendon 
reflexes 1-2/4 bilaterally.  Seated straight leg raising to 
45 degrees on the right and to 70 degrees on the left caused 
complaint of lower back pain.  Manual muscle strength testing 
on the left was 5/5, on the right was 2-3/5.  Forward flexion 
of the thoracic lumbar spine was 30 degrees, extension was 10 
degrees, side bending right and left were 10 degrees each, 
rotation right and left were 5 to 10 each with complaints of 
pain on all motions. 

The examiner noted that the lumbosacral condition in service 
did not lead to or predispose or play a role in development 
of additional back disorders.

A.	Increased Evaluation Claim prior to September 26, 2003

The medical evidence prior to September 26, 2003 clearly 
shows that the veteran has, overall, severe limitation of 
motion of the lumbar spine, especially with forward flexion.  

The veteran is receiving the maximum evaluation available 
under Diagnostic Codes 5292 and 5295 in effect prior to 
September 26, 2003.  Diagnostic code 5292 for limitation of 
lumbar spine motion provides a maximum 40 percent rating for 
severe limitation motion of the lumbar spine.  The Board 
notes that the veteran cannot be assigned separate ratings 
under Diagnostic Codes 5292 and 5295 for the period prior to 
September 26, 2003 because the criteria for a 40 percent 
rating under Diagnostic Code 5295 include marked limitation 
of motion (the same criteria for a 40 percent rating under 
Diagnostic Code 5292) and, therefore, cannot be compensated 
twice for the same symptomatology. 38 C.F.R. § 4.14.

Although higher evaluations are provided under 38 C.F.R. § 
4.71a, Diagnostic Codes 5286 and 5289 for ankylosis of the 
spine, these Diagnostic Codes are not applicable to this 
case.  An evaluation in excess of 40 percent for the 
veteran's low back disability is not warranted under these 
codes because the veteran's service-connected disability has 
not been shown to result in ankylosis.

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome of the 
lumbar spine.  The Board notes that the rating criteria for 
evaluating intervertebral disc syndrome were recently amended 
as of September 23, 2002. See 67 Fed. Reg. 54345-54349 
(August 22, 2002). However, because intervertebral disc 
syndrome is not a part of the service-connected disability, 
neither the old nor the new provisions are applicable to the 
veteran's claim.

The Board has considered the evidence of painful motion and 
functional impairment of the thoracic spine.  See 38 C.F.R. 
§§ 4.40, 4.45.  The veteran is currently at the maximum 
evaluation for lumbosacral strain under Diagnostic Code 5295 
and, even with painful motion and functional impairment, a 
higher evaluation is not available under Diagnostic Code 
5295.  See Johnston, 10 Vet. App. 80 (1997).  

Therefore, the veteran does not meet the criteria for an 
increased rating in excess of 40 percent for his service-
connected low back disability under the old rating criteria 
for evaluating disease and injuries of the spine, prior to 
September 26, 2003.

B.	Increased Evaluation Claim Subsequent to September 26, 
2003

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003) .  In September 2004, VA provided the veteran was 
the new regulatory criteria used for the evaluation of 
disease and injuries of the spine.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the coastal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neural position (zero degrees) always represents favorable 
ankylosis.

As noted previously, there are separate rating criteria for 
evaluating intervertebral disc syndrome under the new rating 
criteria, effective September 26, 2003.  However, as service 
connection has not been established for intervertebral disc 
syndrome, these criteria are not for application in the 
instant appeal.  Even taking into consideration the rating 
criteria for intervertebral disc syndrome, an increased 
evaluation is not warranted as the February 2004 examiner 
stated that the veteran had had one or two incapacitating 
episodes in the past 12 months which lasted approximately one 
to two weeks at a time and in order to warrant a 60 percent 
rating, the veteran must have had incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

In addition, as the medical evidence of record does not show 
that the veteran has unfavorable ankylosis of the entire 
thoracolumbar or of the entire spine, an evaluation in excess 
of 40 percent for the service-connected lumbosacral strain is 
not warranted under the new rating criteria, effective 
September 26, 2003.

Even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca, which address additional 
functional loss due to pain, weakness, excessive 
fatigability, etc., the severity of the veteran's lumbar 
spine does not rise to the level of an individual who suffers 
from unfavorable ankylosis.  Accordingly, a compensable 
evaluation under this Code provision would not be warranted.  
Therefore, the veteran does not meet the criteria for an 
increased rating in excess of 40 percent for his service-
connected low back disability under the new rating criteria 
for evaluating disease and injuries of the spine, effective 
September 26, 2003.

In conclusion, the evidence does not support a rating in 
excess of 40 percent for the veteran's service-connected 
lumbosacral strain.  

The Board notes that there is no evidence of record that the 
veteran's lumbosacral strain causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
lumbosacral strain.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

As the preponderance of the evidence is against the claim for 
increased evaluation, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to the service-connected 
lumbosacral strain, is denied.

2.  Entitlement to an increased evaluation in excess of 40 
percent for lumbosacral strain is denied.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


